Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to remark and amendment filed on 6/6/2022.
b.    	Claims 1-3, 5-7, 9-13, 16 and 18-20 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-3, 5-7, 9-13, 16 and 18-20 are allowed as the prior art of record, the combined teaching of ZHU and Horowitz and Andrei fails to disclose the features in a particular manner as claimed.
	ZHU discloses Log-structured merge tree has been adopted by many distributed storage systems. It decomposes a large database into multiple parts: an in-writing part and several read-only ones. Records are firstly written into a memory optimized structure and then compacted into in-disk structures periodically. It achieves high write throughput. However, it brings side effect that read requests have to go through multiple structures to find the required record. In a distributed database system, different parts of the LSM-tree are stored in distributed fashion. To this end, a server in the query layer has to issues multiple network communications to pull data items from the underlying storage layer. Coming to its rescue, this work proposes a precise data access strategy which includes: an efficient structure with low maintaining overhead designed
to test whether a record exists in the in-writing part of the LSM-tree; a lease-based synchronization strategy proposed to maintain consistent copies of the structure on remote query
servers. We further prove the technique is capable of working robustly when the LSM-Tree is re-organizing multiple structures in the backend. It is also fault-tolerant, which is able to recover the structures used in data access after node failures happen. Experiments using the YCSB benchmark show that the solution has 6x throughput improvement over existing methods.
	Horowitz discloses embodiments of a database system for performing multi-document transactions. The database system comprises a database comprising a plurality of data storage nodes. The database system receives transactions that access at least two documents stored in the database. The database system generates a transaction identifier associated with the transaction and associates operations in the transaction with the transaction identifier. The database system performs at least part of the transaction on the database and determines whether an error occurred in performing in performing the transaction. When the database system determines that an error occurred in performing the transaction, the database system reverses any performed operations of the transaction. When no error occurs in performing the transaction, the database system outputs a confirmation.
	Andrei discloses a delta store giving row-level versioning semantics to a non-row-level versioning underlying store is described. An example method includes establishing a column-based in-memory database including a main store and a delta store, where the main store allows only non-concurrent transactions on a same table and the delta store has a plurality of row-visibility bitmaps implementing a row-level versioning mechanism that allows concurrent transactions on the same table. A local RID space is established for a table fragment, that for each table in the database, the data of the table is stored in one or more main table fragment in the main store and in one or more delta table fragments in the delta store. Each table fragment has a local RID space, and the local RID space is a collection of one-based contiguous integer local RIDs (Row IDs) describing local positions of the rows of the table fragment.
	However, the combined teaching of ZHU and Horowitz and Andrei fails to teach receiving, by a database node, a request to perform a database transaction that involves writing a set of database records to an in-memory cache of the database node and inserting a corresponding set of database keys into a set of probabilistic data structures; and performing, by the database node, the database transaction, including by: for a given probabilistic data structure in which at least one database key is inserted for the database transaction, registering the database transaction with the given probabilistic data structure by modifying an active transaction count value that is included in the given probabilistic data structure, wherein the registering is performed to prevent the given probabilistic data structure from being deleted while the database transaction is registered; classifying the database transaction as a long-running transaction in response to determining that a duration in performing the database transaction exceeds a specified amount of time; based on the database transaction being classified as a long-running transaction, unregistering the database transaction from the given probabilistic data structure for which the database transaction was previously registered, wherein unregistering the database transaction from the given probabilistic data structure includes modifying the active transaction count value; and after classifying the database transaction, committing the database transaction; and before the committing of the database transaction, the database node deleting at least one probabilistic data structure with which the database transaction was previously registered.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168